Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristen Hansen (reg. no. 63,526) on 18 March 2021.

The application has been amended as follows: 
Claims 1-14 are cancelled.

Status of Claims
Claims 15-20 are allowed.
Claims 1-14 are cancelled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 1-7, drawn to a head-mounted display apparatus including a first curved lens including a first surface and a second surface, the second surface being convex and coupled to a flexible output filter assembly and a second curved lens including a third surface and a fourth surface, the third surface being concave and including a beam splitter layer, the second curved lens being disposed between the first curved lens and an input filter assembly as shown in Fig. 15A, classified in G02B27/017.
II. Claims 8-14, drawn to an optical assembly including a first lens including a convex curved surface and a first flat surface, the first flat surface coupled to a flexible output filter assembly and a second lens including a second flat surface and a second convex curved surface, the second convex curved surface including a laminated beam splitter coating, wherein the second lens is disposed between the first lens and a rigid input filter assembly as shown in Fig. 17A, classified in G02B27/0101.
III. Claims 15-20, drawn to a system comprising an optical assembly including a first curved lens including a first concave surface and a first convex surface, the first concave surface coupled to a flexible output filter assembly, a second curved lens adjacent to the first curved lens, the second curved lens including a second convex surface and a flat surface, and a third curved lens, adjacent to the second curved lens, the third curved lens including a second concave surface and a third convex surface, the third curved lens being adjacent to an input filter assembly as shown in Fig. 18A, classified in G02B27/01.

The inventions are distinct, each from the other because of the following reasons:


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Kristen Hansen (reg. no. 63,526) on 9 March 2021 a provisional election was made without traverse to prosecute the invention of group III, claims 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application is in condition for allowance except for the presence of claims 1-14 directed to groups I and II non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 has been considered by the examiner.
The information disclosure statement (IDS) submitted on 11/19/2018 has been considered by the examiner, except for the parts that have been lined through. 
The information disclosure statement filed 11/19/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other EP2499960, WO2013049012, and CN 108292041, respectively) and Non-Patent Literature Document 1 (International Search Report and Written Opinion for PCT/US2018/019500) did not have a corresponding copy in the application file or the application file of the parent application (15/015,681) and were not considered on the IDS.
In the interest of compact prosecution, the examiner has considered each of the above stated documents and has included them on the attached PTO-892 form. Copies of each have been provided and an English language machine translation has been attached to CN 108292041.

Allowable Subject Matter
Claims 15-20 are allowable.
Ruhle et al. (US 2012/0147465), of record, is considered the closest prior art.
Ruhle discloses a system comprising: an interactive head-mounted display device adapted to house an image projecting device; at least one processor for providing image content within the head-mounted display device; and an optical assembly, the optical assembly including, for a first eyepiece and a second eyepiece: a first curved lens including a first concave surface and a first convex surface; a second curved lens adjacent to the first curved lens, the second curved lens including a second convex surface and a flat surface; a third curved lens, adjacent to the second curved lens, the third curved lens including a third convex surface; and a 
Ruhle does not specifically disclose that the first concave surface is coupled to a flexible output filter assembly and that the third curved lens, adjacent to the second curved lens, includes a second concave surface and a third convex surface, the third curved lens being adjacent to an input filter assembly.

The following is an examiner’s statement of reasons for allowance:
Claim 15 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a system comprising an interactive head-mounted display device adapted to house an image projecting device and an optical assembly, the optical assembly including, for a first eyepiece and a second eyepiece: a first curved lens including a first concave surface and a first convex surface, the first concave surface coupled to a flexible output filter assembly; a second curved lens adjacent to the first curved lens, the second curved lens including a second convex surface and a flat surface; and a third curved lens, adjacent to the second curved lens, the third curved lens including a second concave surface and a third convex surface, the third curved lens being adjacent to an input filter assembly, as generally set forth in claim 15, the device including the totality of the particular limitations recited in claim 15.
Claims 16-20 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHONE B ALLEN whose telephone number is (571)272-2434 and fax number is (571)270-9521.  The examiner can normally be reached on M-F 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A. W. B./
Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872